DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on November 12, 2020 has been entered. 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the claims have successfully overcome the rejections of the non-final Office action mailed July 10, 2020 with respect to 35 USC 112 (a).
Applicant’s arguments filed November 12, 2020 have been fully considered and are persuasive.  Specifically, Applicant argues on page 19 of the response that Edwards does not teach or suggest the first power output corresponding to the first set temperature for the specific outside temperature range is greater than or equal to the first power output corresponding to the second set temperature for the same specific outside temperature range, and the second output power corresponding to the first set temperature for the specific outside temperature range is greater than the second output power corresponding to the second set temperature for the same specific outside temperature range. This argument is found persuasive.  Accordingly, the rejections of claims 1-20 under 102(a)(1) have been withdrawn. 
Applicant’s arguments beginning on page 16 regarding the 35 USC 112(b) rejections have been considered and are persuasive. Accordingly, the rejections of claims 1-6 and 8-20 under 35 USC 112b have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/Primary Examiner, Art Unit 3763